DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 14:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims, and specifically does not disclose a die set comprising a panel disposed between moveable and stationary dies; a clamp attached to the stationary die and a bead formed within a removable excess addendum of the panel as recited by applicant’s claimed invention.
The most relevant prior art attributed to Nagai et al. (US 7,765,848 B2) discloses a die set comprising a panel (12) disposed between moveable and stationary dies (38, 52); a clamp (54, 60) attached to the stationary die (52) and a bead (12a) formed in the panel.  Nagai fails to disclose or fairly suggest a non-linear bead disposed within the excess addendum of the panel and a clamp spaced apart from the excess addendum and the bead.

Applicant’s claimed invention requires the affirmative structural claim limitations, inter alia, of a clamp securing a panel disposed between moveable and stationary dies and having a formed shape that includes an excess addendum adjacent a surface extending along a three-dimensional, non-linear path and a bead disposed in the excess addendum between the surface and an edge of the panel, wherein the clamp is spaced apart from the excess addendum and the bead and the clamp is attached to the stationary die. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a die set including the claimed formed panel as recited by the affirmative structural limitations of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isogai et al. (US 2017/0232492 A1) discloses a method of press forming a non-linear workpiece between moveable and stationary dies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Lee A Holly/Primary Examiner, Art Unit 3726